On the other motion the case was continued, in order that the defendants might take the testimony of the jurors de bene esse; and subsequently the opinion of the Court was drawn up by
Morton J.
We have received and have examined the depositions of all the jurors, and have come to the conclusion that they are inadmissible, but if admitted would show no sufficient cause for a new trial. The only point in which they all agree is, that they did not render a verdict for double damages.
Nothing could better illustrate the wisdom of the rule, which holds the deliberations of the jury room to be inviolable, and precludes jurors from giving evidence of their own misconduct, of the reason and grounds of their determinations, and the motives which governed their conduct. These are different in different jurors, some being influenced by one reason or motive, and others by different ones. If we required perfect unanimity in their reasoning as well as in the results, agreements would become as rare as disagreements now are.
Men of strong minds and sound judgments, who are very sure to come to wise and just conclusions, would, if called upon to state the grounds of their opinions, often give very insufficient and unsatisfactory reasons for their decisions. The secrecy of the deliberations and discussions of the jury and the exemption of jurors from the liability of being questioned as to their motives and grounds of action, are highly important to the freedom and independence of their decisions.
The misunderstanding, or the want of recollection, of the judge’s instructions, if it could be proved, would not be sufficient cause for setting aside a verdict. And the testimony of several jurors, that if they had known that their verdict was to be doubled by the Court, they would not have agreed to it, should not, for their sakes, be received, and furnishes a strong reason for rendering judgment on the verdict, rather than granting a new trial. It shows that they were saved from a wrong decision by their forgetfulness of the judge’s charge, and really rendered a just verdict on legal grounds, when, if they had known the lawful consequences, they would have acted other*314wise. See Dorr v. Fenno, 12 Pick. 521; 2 Greenleaf, 41 note ; Jackson v. Williamson, 2 T. R. 281; Graham on New Tr. 111 to 130.

Judgment on the verdict.